     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 1 of 18 Page ID #:4898



 1     Todd Slobin (admitted Pro Hac Vice)
       tslobin@eeoc.net
 2     Ricardo J. Prieto (admitted Pro Hac Vice)
       rprieto@eeoc.net
 3     SHELLIST | LAZARZ | SLOBIN LLP
       11 Greenway Plaza, Suite 1515
 4     Houston, Texas 77046
       Telephone: (713) 621-2277
 5     Facsimile: (713) 621-0993
 6     Melinda Arbuckle (Cal. Bar No. 302723)
       marbuckle@eeoc.net
 7     SHELLIST | LAZARZ | SLOBIN LLP
       402 West Broadway, Suite 400
 8     San Diego, California 92101
       Telephone: (713) 621-2277
 9     Facsimile: (713) 621-0993
10     (additional counsel on signature block)
11     Counsel for Plaintiffs and Proposed Class and Collective Action Members
12                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
13                    EASTERN DIVISION – RIVERSIDE COUNTY
14     Reginald Moore, Eduardo Guerra, and      Case No.: 5:19-cv-02124-JGB-SP
       Alisa Jones, on behalf of themselves and
15     all others similarly situated,           PLAINTIFFS’ RESPONSE IN
                                                OPPOSITION TO
16            Plaintiffs,                       DEFENDANT’S MOTION TO
                                                STAY ACTION (ECF NO. 57)
17            v.
                                                Judge:       Hon. Jesus G. Bernal
18     Universal Protection Service, LP d/b/a   Date:        May 18, 2020
       Allied Universal Security Services       Time:        9:00 a.m.
19                                              Courtroom: 1
              Defendant.
20
21
22
23
24
25
26
27
28                                               -1-            Case No. 5:19-cv-02124-JGB-SP
                                                              Plaintiffs’ Response to Defendant’s
                                                                            Motion to Stay Action
     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 2 of 18 Page ID #:4899



 1                                            TABLE OF CONTENTS
 2     I.     INTRODUCTION ...........................................................................................1
 3     II.    RELEVANT FACTUAL BACKGROUND ...................................................1
 4            A.      The Instant Litigation: Moore v. Universal Protection Service,
 5                    LP .......................................................................................................... 1

 6            B.      California Superior Court Proposed Settlement: Hakeem v.
                      Universal Protection Service, LP .......................................................... 2
 7
       III.   ARGUMENTS AND AUTHORITIES ...........................................................4
 8
              A.      Legal Standard ....................................................................................... 4
 9
              B.      Plaintiffs and Putative Collective Action Members Will Be
10                    Prejudiced by a Stay, and Defendant Cannot Demonstrate
                      Hardship or Inequity to Justify that Prejudice....................................... 5
11
                           1. If the Superior Court Grants Final Approval to the
12                            Hakeem Settlement, a Process that Will Take Many
                              Months to Years If an Appeal Is Filed, Moore Will Still
13                            Proceed. ....................................................................................... 6
14                         2. Generally, a Litigant Must Demonstrate Hardship
15                            Beyond the “Intrinsic Inconvenience Arising from
                              Involvement in Litigation” to Justify a Stay. .............................. 7
16
              C.      Even If the Court Determines Defendant Can Adequately
17                    Justify the Requested Stay, the Court Should Still Permit the
                      Claims of Unaffected Plaintiffs to Proceed Collectively. ................... 10
18
              D.      The Colorado River Doctrine Is Inapplicable to Defendant’s
19                    Argument that the Case Should Be Stayed Pending Resolution
                      of Hakeem............................................................................................ 10
20
       IV.    CONCLUSION..............................................................................................13
21
22
23
24
25
26
27
28                                                              -i-                           Case No. 5:19-cv-02124-JGB-SP
                                                                                            Plaintiffs’ Response to Defendant’s
                                                                                                          Motion to Stay Action
     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 3 of 18 Page ID #:4900



                                               TABLE OF AUTHORITIES
 1
                                                                                                                          Page(s)
 2     Cases
 3
       Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc.,
 4       490 F.3d 718 (9th Cir. 2007) ..................................................................................6
 5     California v. EPA,
        360 F. Supp. 3d 984 (N.D. Cal. 2018)....................................................................4
 6
       Clinton v. Jones,
 7       520 U.S. 681 (1997) ...............................................................................................4
 8     CMAX, Inc. v. Hall,
        300 F.2d 265 (9th Cir. 1962) ..................................................................................4
 9
       Coppernoll v. Hamcor, Inc.,
10      No. C 16-05936 WHA, 2017 WL 1508853 (N.D. Cal. Apr. 27, 2017) .................5
11     Daugherty v. Oppenheimer & Co., Inc.,
        No. C 06-7725 PJH, 2007 WL 1994187 (N.D. Cal. July 5, 2007) ......................12
12
       Dependable Highway Express, Inc. v. Navigators Ins. Co.,
13      498 F.3d 1059 (9th Cir. 2007) ................................................................................4
14     Dibel v. Jenny Craig, Inc.,
          No. 06CV 2533 BEN (AJB), 2007 WL 2381237 (S.D. Cal. Aug. 10, 2007) .... 12
15
       Dunn v. Teachers Ins. & Annuity Assoc. of Am.,
16      No. 13-cv-05456-HSG, 2016 WL 153266 (N.D. Cal. Jan. 13, 2016)....................5
17     Intel Corp. v. Advanced Micro Devices, Inc.,
         12 F.3d 908 (9th Cir. 1993) ..................................................................................10
18
       Johnson v. Serenity Transp., Inc.,
19       No. 15-cv-02004-JSC, 2016 WL 1569984 (N.D. Cal. Apr. 19, 2016) ..................5
20     Landis v. N. Am. Co.,
         299 U.S. 248 (1936) .........................................................................................4, 12
21
       Lockyer v. Mirant Corp.,
22       398 F.3d 1098 (9th Cir. 2005) ................................................................................7
23     Montez v. Chase Home Fin. LLC,
        No. 11-CV-530 JLS WMC, 2011 WL 2729445 (S.D. Cal. July 13, 2011) ...........9
24
       Montgomery v. Target Corp.,
25      No. EDCV 19-4924 JGB (MRWx), 2019 WL 8168064 (C.D. Cal. Sept. 20,
        2019) .......................................................................................................................4
26
27
28                                                                 - ii -                        Case No. 5:19-cv-02124-JGB-SP
                                                                                               Plaintiffs’ Response to Defendant’s
                                                                                                             Motion to Stay Action
     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 4 of 18 Page ID #:4901



       Moses H. Cone Mem’l Hosp. v. Mercury Constr. Co.,
 1      460 U.S. 1 (1983) .......................................................................................... 10, 11
 2     Valdez v. Saxon Mortg. Servs., Inc.
        No. 2:14-CV-03595-CAS, 2015 WL 93387 (C.D. Cal. Jan. 6, 2015) ...............7, 8
 3
       Prime Healthcare Servs.-Shasta LLC v. Price,
 4       No. 2:17-cv-00072-TLN-KJN, 2017 WL 2881503 (E.D. Cal. July 6, 2017) ........7
 5     Ray v. Cal. Dep’t of Soc. Servs.,
        No. CV 17-4239 PA (SKx), 2019 WL 6888050 (C.D. Cal. Dec. 11, 2019)..........5
 6
       Salinas v. San Jose,
 7       No. 5:09-cv-4410 EJD, 2012 WL 2906052 (N.D. Cal. July 13, 2012)..............8, 9
 8     Smith v. Ceva Logistics U.S., Inc.,
        No. cv 09-4957 CAS (RCx), 2011 WL 13186146 (C.D. Cal. Sept. 28, 2011) ......7
 9
       Smith v. Super. Ct.,
10      39 Cal. 4th 77 (2006) ..............................................................................................7
11     Sompo Am. Ins. Servs., LLC v. Plaza Indem. Ins. Co.,
         No. 2:19-cv-05224-VAP-KSx, 2019 WL 6841988 (C.D. Cal. Oct. 1, 2019) ......11
12
       Statutes
13
       29 U.S.C. § 256(b) .................................................................................................5, 6
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                             - iii -                      Case No. 5:19-cv-02124-JGB-SP
                                                                                          Plaintiffs’ Response to Defendant’s
                                                                                                        Motion to Stay Action
     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 5 of 18 Page ID #:4902



 1                     RESPONSE IN OPPOSITION TO DEFENDANT’S
                         MOTION TO STAY ACTION (ECF NO. 57)
 2
                                     I.    INTRODUCTION
 3
             Plaintiffs Reginald Moore, Eduardo Guerra, and Alisa Jones, on behalf of
 4
       themselves and all others similarly situated (collectively, “Plaintiffs”) hereby file
 5
       this their Response in Opposition to Defendant’s Motion to Stay. (ECF No. 57, the
 6
       “Motion”).
 7
             Defendant Universal Protection Service, LP d/b/a Allied Universal Security
 8
       Services (“Defendant” or “Allied”) is not entitled to a stay in this action due to a
 9
       pending proposed class action settlement relative to security guards in the state of
10
       California because: (1) the proposed class action settlement in Hakeem has not
11
       received final approval and is not likely to receive final approval given its serious
12
       deficiencies; (2) even if the proposed settlement does receive final approval it does
13
       not cover all times relevant to this action, and (3) this action does not pertain
14
       strictly to claims in the state of California, but rather raises claims under the FLSA
15
       for workers across the nation. Similarly, Defendant is not entitled to a stay on the
16
       basis of any purportedly enforceable arbitration agreements because there are
17
       individuals for whom Defendant has not presented arbitration agreements who
18
       have opted-in to this lawsuit and those individuals are entitled to continue with
19
       their claims.
20
             For these reasons, and all reasons discussed below, Plaintiffs respectfully
21
       request that Defendant’s Motion be denied.
22
23                      II.   RELEVANT FACTUAL BACKGROUND
24     A.    The Instant Litigation: Moore v. Universal Protection Service, LP
25           Plaintiffs in this case are security guard workers from throughout the country
26     who are pursuing claims for unpaid wages against Defendant Allied. Plaintiffs
27     assert that Defendant routinely undercompensated them due to its policy of failing
28                                               -1-                  Case No. 5:19-cv-02124-JGB-SP
                                                                    Plaintiffs’ Response to Defendant’s
                                                                                  Motion to Stay Action
     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 6 of 18 Page ID #:4903



 1     to pay for mandatory work completed outside of their scheduled working hours.
 2     (See generally ECF No. 23 (Pl.’s First Am. Compl.).) Plaintiffs bring their claims
 3     under the FLSA, as well as under California and Colorado state law which require
 4     payments for minimum wages, overtime, expense reimbursements, and other
 5     protections. (Id.)
 6             Specifically, Plaintiffs were required to complete pre-shift tasks such as
 7     completing job turnover duties, mandatory post-shift tasks such as waiting after
 8     their shifts for relief, completing paperwork, and briefing relief guards, all without
 9     pay. (Id. at ¶ 6, 58. See also ECF No. 47, p. 11 (Pl.’s Mot. for Conditional
10     Certification of FLSA Collective Action).) Defendants’ time keeping policy
11     requires their security guards to call in within a scheduled shift start time,
12     notwithstanding that Defendants required them to begin work much earlier. (See
13     ECF No. 47, p. 14.) Defendants’ timekeeping policy specifically would reject any
14     attempt to clock in or clock out outside of the scheduled shift start times and stop
15     times, regardless of whether work was to be performed outside a scheduled shift.
16     (Id.)
17     B.      California Superior Court Proposed Settlement: Hakeem v. Universal
               Protection Service, LP
18
               Defendant is also attempting to resolve claims against it in the Sacramento
19
       Superior Court in a consolidated lawsuit styled Hakeem v. Universal Protection
20
       Service, LP, Case No. 34-2019-00270901. At the time the Hakeem cases were
21
       filed, they brought claims only under the California Labor Code and PAGA.
22
       However, on January 23, 2020, the Hakeem plaintiffs moved for preliminary
23
       approval of a proposed class action settlement applicable to workers in California
24
       only. The proposed settlement releases a much broader spectrum of wage claims
25
       than was originally pleaded for many thousands of security guards in California,
26
       including FLSA claims, while providing paltry compensation for meal and rest
27
28                                               -2-                  Case No. 5:19-cv-02124-JGB-SP
                                                                    Plaintiffs’ Response to Defendant’s
                                                                                  Motion to Stay Action
     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 7 of 18 Page ID #:4904



 1     break claims only. (See Ex. A (proposed class action settlement in Hakeem, pp. 19-
 2     21).)
 3             In addition, the proposed settlement contains procedures that make opting
 4     out of the settlement more cumbersome than is typical (especially now during the
 5     COVID-19 pandemic). For instance, the settlement requires a written signature
 6     (i.e., a “wet ink” signature), rather than allowing e-signatures which are now
 7     commonly used inside and outside of litigation. (Id., p. 18.) This is particularly
 8     ironic where, as here, Defendant submits arbitration agreements that do not even
 9     bear electronic signatures, but mere checkmarks that Defendant purports to be
10     binding. (See Plaintiffs’ contemporaneously-filed Consolidated Response in
11     Opposition to Defendant’s Motions to Compel Arbitration.) Furthermore, the
12     proposed class action settlement itself is e-signed. (See Ex. A, p. 28) The wet
13     signature is even more problematic because, under the proposed settlement, class
14     members who submit untimely exclusions stand to be bound by the settlement and
15     releases, but will not receive settlement payments. (See “Notice of Settlement of
16     Class Action Lawsuit” on settlement administrator’s website, at p. 3 § V -
17     https://www.cptgroup.com/universalprotectionsettlement/Notice%20of%20Settlem
18     ent%20of%20Class%20Action%20Lawsuit.pdf.)
19             Furthermore, given the governmental shutdowns that have arisen due to the
20     COVID-19, it is unknown when the Superior Court will have occasion to rule on
21     whether the proposed class action settlement in Hakeem will receive final
22     approval. (See General Public Notice regarding court dates scheduled during the
23     court’s temporary closure https://www.saccourt.ca.gov/general/docs/general-
24     public-notice-court-dates-03262020.pdf.) Given the serious deficiencies in the
25     proposed class action settlement in Hakeem, the indefinite nature of the stay that
26     Defendant necessarily requests by its Motion, and for all the reasons discussed
27     below, a stay is not appropriate in this case.
28                                               -3-                 Case No. 5:19-cv-02124-JGB-SP
                                                                   Plaintiffs’ Response to Defendant’s
                                                                                 Motion to Stay Action
     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 8 of 18 Page ID #:4905



 1                        III.   ARGUMENTS AND AUTHORITIES
 2     A.    Legal Standard
 3           A district court has the inherent power to stay proceedings incident to its
 4     power “ ‘to control the disposition of causes on its docket with economy of time
 5     and effort for itself, for counsel, and for litigants.’ ” Montgomery v. Target Corp.,
 6     No. EDCV 19-4924 JGB (MRWx), 2019 WL 8168064, at *3 (C.D. Cal. Sept. 20,
 7     2019) (Bernal, J.) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). In
 8     determining whether to grant a motion for stay, courts consider:
 9           (1) the possible damage which pay result from the granting of a stay,
             (2) the hardship or inequity which a party may suffer in being required
10           to go forward, and (3) the orderly course of justice measured in terms
             of the simplifying or complicating of issues, proof, and questions of
11           law which could be expected to result from a stay.
12     CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at
13     254-55).
14           The litigant requesting a stay “bears the burden of establishing its need.”
15     Clinton v. Jones, 520 U.S. 681, 708 (1997). “[I]f there is even a fair possibility that
16     the stay [. . .] will work damage to some one else,” the party requesting the stay
17     must demonstrate “a clear case of hardship or inequity” should the case proceed.
18     Landis 299 U.S. at 255 (emphasis added). “Only in rare circumstances will a
19     litigant in one cause be compelled to stand aside while a litigant in another settles
20     the rule of law that will define the rights of both.” Id.
21           A court’s ruling on a motion for stay is reviewed for abuse of discretion.
22     California v. EPA, 360 F. Supp. 3d 984, 993 (N.D. Cal. 2018) (citing Dependable
23     Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir.
24     2007)). As discussed below, Defendant cannot meet its burden to demonstrate
25     hardship or inequity would occur if the Court denied its request for a stay.
26
27
28                                               -4-                 Case No. 5:19-cv-02124-JGB-SP
                                                                   Plaintiffs’ Response to Defendant’s
                                                                                 Motion to Stay Action
     Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 9 of 18 Page ID #:4906



       B.    Plaintiffs and Putative Collective Action Members Will Be Prejudiced
 1           by a Stay, and Defendant Cannot Demonstrate Hardship or Inequity to
             Justify that Prejudice.
 2
             Under the first prong of the Landers analysis, Plaintiffs can demonstrate that
 3
       Defendant’s requested stay will prejudice the claims of the putative Collective
 4
       Action Members.
 5
             The FLSA provides that a case against an employer for unpaid wages is
 6
       commenced “on the [. . .] date on which [. . .] written consent is filed in the court
 7
       in which the action was commenced.” 29 U.S.C. § 256(b). Courts in this District
 8
       recognize that “the statute of limitations on a putative [collective action] member’s
 9
       FLSA claim continues to run in the time between the filing of the collective action
10
       complaint and the filing of their written consent opting-in.” Ray v. Cal. Dep’t of
11
       Soc. Servs., No. CV 17-4239 PA (SKx), 2019 WL 6888050, at *6 (C.D. Cal. Dec.
12
       11, 2019) (quoting Coppernoll v. Hamcor, Inc., No. C 16-05936 WHA, 2017 WL
13
       1508853, at *1 (N.D. Cal. Apr. 27, 2017)). Accord Johnson v. Serenity Transp.,
14
       Inc., No. 15-cv-02004-JSC, 2016 WL 1569984, at *4 (N.D. Cal. Apr. 19, 2016);
15
       Dunn v. Teachers Ins. & Annuity Assoc. of Am., No. 13-cv-05456-HSG, 2016 WL
16
       153266, at *6 (N.D. Cal. Jan. 13, 2016) (“Because the FLSA statute expressly
17
       precludes the equitable tolling of putative [collective action] members’ claims until
18
       they opt into the action, 29 U.S.C. § 256(b), the clock is still running on those
19
       claims. [. . .] Any putative FLSA [collective action] members who may still have
20
       an active claim are at immediate risk of having that claim time-barred if they do
21
       not soon receive notice. That risk of prejudice is heightened because the continuing
22
       violations tolling doctrine does not apply to FLSA claims.” (citations omitted)).
23
       Thus, the delay associated with Defendant’s requested stay will benefit Allied to
24
       Plaintiff’s detriment – while this case sits idle Defendant will be confident in the
25
       knowledge that with each passing day the putative Collective Action Members’
26
       damages will certainly dwindle.
27
28                                              -5-                  Case No. 5:19-cv-02124-JGB-SP
                                                                   Plaintiffs’ Response to Defendant’s
                                                                                 Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 10 of 18 Page ID #:4907



 1          On the other hand, Defendant cannot demonstrate, under the second prong, a
 2   clear case of hardship or inequity justifying the requested stay.
 3          1.     If the Superior Court Grants Final Approval to the Hakeem
                   Settlement, a Process that Will Take Many Months to Years If an
 4                 Appeal Is Filed, Moore Will Still Proceed.
 5          As described above, the Hakeem settlement is riddled with deficiencies, both
 6   substantive and procedural. (See generally Ex. A.)
 7          Notwithstanding the significant defects in the proposed Hakeem settlement,
 8   the proposed settlement extends only to security guards who worked for Defendant
 9   in the state of California. (Id., p. 4, ¶ 15.) Consequently, the proposed settlement
10   could only ever impact a small subset of the pleaded national class in this case. The
11   remaining nationwide FLSA class and the many individuals currently participating
12   in this case who did not work for Defendant in California would be unaffected by
13   the Hakeem settlement, yet a stay would deny them the right to proceed with their
14   case. Additionally, if the Court were to stay this case, the thousands of individuals
15   who have yet to opt-in from states outside of California would be significantly
16   prejudiced because their respective statutes of limitations will continue to run. See
17   29 U.S.C. § 256(b). As such a stay in this case would result in the erosion of
18   thousands of FLSA claims. No greater prejudice exists justifying the denial of a
19   stay. Accordingly, the Court should deny the requested stay and permit notice to
20   the nationwide class.
21          Moreover, not only would the putative Collective Action Members’ claims
22   erode during the indefinite stay proposed by Defendant, the delay would
23   significantly hinder the ability of Plaintiffs to effectively litigate their case once the
24   Court returns to this matter. See Blue Cross & Blue Shield of Ala. v. Unity
25   Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724 (9th Cir. 2007) (“[L]engthy and
26   indefinite stays place a plaintiff effectively out of court. [. . .] such stays ‘create a
27   danger of denying justice by delay.’ [. . .] Delay ‘inherently increases the risk that
28                                              -6-                   Case No. 5:19-cv-02124-JGB-SP
                                                                    Plaintiffs’ Response to Defendant’s
                                                                                  Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 11 of 18 Page ID #:4908



 1   witnesses’ memories will fade and evidence will become stale.’ ”) (internal
 2   citations omitted); Prime Healthcare Servs.-Shasta LLC v. Price, No. 2:17-cv-
 3   00072-TLN-KJN, 2017 WL 2881503, at *6 (E.D. Cal. July 6, 2017) (denying stay,
 4   because the defendant “offered no estimate for when the Settlement Agreement
 5   [litigated in a parallel action] might finally be resolved.”); Smith v. Ceva Logistics
 6   U.S., Inc., No. cv 09-4957 CAS (RCx), 2011 WL 13186146, at *3 (C.D. Cal. Sept.
 7   28, 2011) (noting that “in the context of a wage claim,” there is an even greater
 8   threat that an indefinite stay will cause substantial harm to the plaintiff and class
 9   due to “ ‘the economic position of the average worker [. . .].’ ” (quoting Smith v.
10   Super. Ct., 39 Cal. 4th 77, 82 (2006)).
11         Furthermore, the time period covered by the Hakeem settlement ends on
12   February 1, 2020 (Ex. A, p. 4, ¶ 15), whereas the damages sought in this case on
13   behalf of putative California Class Action Members generally extend from four
14   years prior to the filing of the lawsuit through its conclusion, except as to PAGA
15   claims for which a one-year statute of limitations applies. (See ECF No. 23, ¶ 23.)
16   As such, and in light of the fact that the plaintiffs in the Hakeem case did not
17   obtain any injunctive relief, Plaintiffs may maintain their claims under the
18   California Labor Code even if the Hakeem case receives final approval.
19         2.     Generally, a Litigant Must Demonstrate Hardship Beyond the
                  “Intrinsic Inconvenience Arising from Involvement in Litigation”
20                to Justify a Stay.
21         Case law is clear that “being required to defend a suit, without more, does
22   not constitute a ‘clear case of hardship or inequity’ within the meaning of Landis.”
23   Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005).
24         In Valdez v. Saxon Mortgage Services, Inc., certain defendants sought a stay
25   of an action due to a settlement reached in a different case, as Allied does here. No.
26   2:14-CV-03595-CAS, 2015 WL 93387, at *2 (C.D. Cal. Jan. 6, 2015). The court
27   rejected the defendants’ motion to stay, holding:
28                                             -7-                  Case No. 5:19-cv-02124-JGB-SP
                                                                  Plaintiffs’ Response to Defendant’s
                                                                                Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 12 of 18 Page ID #:4909



 1          the only hardship defendants assert they will suffer is the cost of
            proceeding with the instant action. Although couched in terms of
 2          judicial economy, defendants complain that plaintiffs have served
            them with ‘broad sets of document requests and interrogatories,’
 3          rendering it likely that the parties ‘may soon bring motions to compel
            or for protective order or both.’ [. . .] A party seeking a stay, however,
 4          must rely on more than ‘the intrinsic inconvenience arising from
            involvement in litigation.’
 5
 6   Id. (quoting Salinas v. San Jose, No. 5:09-cv-4410 EJD, 2012 WL 2906052, at *2
 7   (N.D. Cal. July 13, 2012)). The court was particularly reluctant to grant a stay
 8   where, as here, the competing lawsuit’s settlement had not yet received final
 9   approval. Id. (“The Court concludes that a stay would be inappropriate in this
10   instance. As defendants must concede, the [competing lawsuit’s] settlement has not
11   yet received final [. . .] approval.”).
12          Furthermore, Valdez makes clear the kind of piecemeal rulings to be
13   avoided:
14         Moreover, only [. . .] two of the four named defendants in this action
           [. . .] have requested a stay. Plaintiffs’ claim for violation of the UCL
15         and request for declaratory relief, however, is common to all four
16         defendants. It thus appears that staying the claims against [the two
           defendants who sought the stay], while proceeding with the claims
17         against [the remaining defendants], could indeed lead to piecemeal
18         adjudication of this action.

19   Id.

20          Also in Valdez, the court distinguished other cases where courts had ordered

21   stays due to proposed settlements in competing lawsuits. The court explained that

22   courts typically only order stays pursuant to settlements in other cases if “approval

23   of the settlements in the parallel [. . .] proceedings was likely to resolve all the

24   issues pending before them.” Id. (emphasis added). As discussed above, it is not

25   the case that the proposed settlement in Hakeem will resolve all of the issues

26   before this Court; claims of security guards who worked in states other than

27   California will remain.

28                                             -8-                  Case No. 5:19-cv-02124-JGB-SP
                                                                  Plaintiffs’ Response to Defendant’s
                                                                                Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 13 of 18 Page ID #:4910



 1         Other courts have also denied stays where a defendant failed to substantiate
 2   real harm that would occur in the absence of a stay. See, e.g., Primo v. Pac.
 3   Biosciences of Cal., Inc., (N.D. Cal. Aug. 20, 2013) (denying a defendant’s motion
 4   to stay a later-filed federal court case while a settlement went through approval
 5   process in state court because the individual claims of the plaintiffs would likely be
 6   unaffected by the class action because the plaintiffs could opt-out); Salinas v. San
 7   Jose, No. 5:09-cv-4410 EJD, 2012 WL 2906052, at *1 (N.D. Cal. July 13, 2012)
 8   (denying motion to stay case pending appeal of similar, related cases because
 9   impact of appeals was tangential and parties could still respond to appeal without
10   case being stayed); Montez v. Chase Home Fin. LLC, No. 11-CV-530 JLS WMC,
11   2011 WL 2729445, at *1 (S.D. Cal. July 13, 2011) (denying motion to stay
12   because the only harm defendant would suffer was having to participate in
13   discovery). As in Primo, any affected Opt-in Plaintiff can easily opt-out of the
14   proposed settlement in Hakeem, and the case will proceed as before.
15         Recently, in the case of McGrath v. DoorDash, Inc., the defendant requested
16   a stay of a nationwide FLSA case because of a proposed class action pending in
17   state court which would resolve the claims of delivery drivers in California and
18   Massachusetts only. (See Ex. B (McGrath Dkt. No. 52)). The defendant argued that
19   it should not have to comply with outstanding discovery requests because it
20   claimed that the nationwide FLSA lawsuit was “encompassed within” the proposed
21   settlement pending in state court. (Id.) The court denied the requested stay,
22   recognizing that the defendant operated in states other than California and
23   Massachusetts, and consequently holding that defendant “failed to show that
24   mediation would be completely unnecessary if the state court class action
25   settlement were to be approved.” (Ex. C (McGrath Dkt No. 55.) As in McGrath, a
26   stay is inappropriate here where the claims of thousands of workers nationwide
27   will remain even if Hakeem receives final approval.
28                                            -9-                 Case No. 5:19-cv-02124-JGB-SP
                                                                Plaintiffs’ Response to Defendant’s
                                                                              Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 14 of 18 Page ID #:4911



 1   C.    Even If the Court Determines Defendant Can Adequately Justify the
           Requested Stay, the Court Should Still Permit the Claims of Unaffected
 2         Plaintiffs to Proceed Collectively.
 3         Here, only 8 of the 39 Opt-in Plaintiffs who have already filed their consents
 4   in this lawsuit could ever be affected by the proposed settlement in Hakeem, even
 5   if the Superior Court were to finally approve it. (See consents to join filed in this
 6   action.) There is no justification for requiring the remaining 31 Opt-in Plaintiffs, as
 7   well as the putative Collective Action Members in states other than California, to
 8   wait to see the outcome of Hakeem.
 9         Should the Court decide that it is appropriate for any security guards in this
10   case from California to await a ruling in Hakeem, notwithstanding that they can
11   and will opt-out of that proposed class settlement, it should consider severing the
12   claims of those affected individuals from those security guards who worked in
13   states other than California, and permitting those claims to proceed.
14   D.    The Colorado River Doctrine Is Inapplicable to Defendant’s Argument
           that the Case Should Be Stayed Pending Resolution of Hakeem.
15
           Curiously, Defendant also inaptly argues that the Court should stay the case
16
     pursuant to the more stringent Colorado River doctrine. However, the Court need
17
     not engage in analysis of the Colorado River factors because the doctrine is
18
     entirely inappropriate in this case.
19
           Prior to applying the Colorado River factors, the court must first determine
20
     whether the state and federal proceedings are sufficiently parallel. Moses H. Cone
21
     Mem’l Hosp. v. Mercury Constr. Co., 460 U.S. 1, 28 (1983) (“When a district court
22
     decides to dismiss or stay under Colorado River, it presumably concludes that the
23
     parallel state-court litigation will be an adequate vehicle for the complete and
24
     prompt resolution of the issues between the parties.”). The deciding factor is
25
     whether there exists “substantial doubt as to whether the state proceedings will
26
     resolve the federal action.” Intel Corp. v. Advanced Micro Devices, Inc., 12 F.3d
27
28                                            - 10 -                Case No. 5:19-cv-02124-JGB-SP
                                                                  Plaintiffs’ Response to Defendant’s
                                                                                Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 15 of 18 Page ID #:4912



 1   908, 913 (9th Cir. 1993) (further counseling that only exceptional circumstances
 2   justify a stay under the Colorado River doctrine). Unless the state court action can
 3   resolve the entirety of the federal action, it would be a “serious abuse of discretion
 4   to grant the stay or dismissal at all. [. . .] Thus, the decision to invoke Colorado
 5   River necessarily contemplates that the federal court will have nothing further to
 6   do in resolving any substantive part of the case, whether it stays or dismisses.”
 7   Moses H. Cone, 460 U.S. at 28.
 8         As discussed above, here there can be no doubt that Hakeem cannot resolve
 9   all of the claims at issue in this lawsuit. Even if the proposed settlement in Hakeem
10   receives final approval, the claims of the putative Collective Action Members in
11   states where Defendant does business other than California will proceed in this
12   action. (Ex. A, p. 4, ¶ 15.) Indeed, courts often look to “whether the state court
13   action could be amended to add those claims that are unique to the federal action.”
14   Sompo Am. Ins. Servs., LLC v. Plaza Indem. Ins. Co., No. 2:19-cv-05224-VAP-
15   KSx, 2019 WL 6841988, at *4-5 (C.D. Cal. Oct. 1, 2019). Here, the parties in
16   Hakeem have not sought to file an amended complaint containing any allegations
17   of nationwide violations of the FLSA or Colorado state law claims, as Plaintiffs’
18   operative Complaint does. Instead the Parties have merely whittled the damages
19   down to two claims leaving a general wage release applicable to the class
20   members. (See Ex. A, p.19.) Furthermore, even if certain Plaintiffs and Opt-in
21   Plaintiffs’ claims are submitted to arbitration, the putative Collective Action
22   Members can be properly represented by a substitute Plaintiff who worked in
23   California who opted-in to this lawsuit and for whom Defendant has not filed a
24   motion to compel arbitration, such as Esther Shipley, a current employee who
25   worked for Defendant in Riverside County (ECF No. 11), who will opt-out of the
26   proposed settlement in Hakeem.
27
28                                            - 11 -                Case No. 5:19-cv-02124-JGB-SP
                                                                  Plaintiffs’ Response to Defendant’s
                                                                                Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 16 of 18 Page ID #:4913



 1         Defendant’s citations are also inapposite. For instance, its brief cites to Dibel
 2   v. Jenny Craig, Inc. in support of its argument under Colorado River, 1 but that
 3   case was stayed under Landis, not Colorado River. No. 06CV 2533 BEN (AJB),
 4   2007 WL 2381237, at *2 (S.D. Cal. Aug. 10, 2007) (citing Landis v. N. Am. Co.,
 5   299 U.S. 248, 254 (1936)). Indeed, the order never mentions Colorado River.
 6   Furthermore, as discussed above, due to the fact that the time period covered by
 7   the Hakeem settlement ends on February 1, 2020 (Ex. A, p. 4, ¶ 15), whereas the
 8   time period relevant to this action is continuing (see ECF No. 23, ¶ 23), there is not
 9   a complete overlap between the settlement class members in Hakeem and the
10   putative California Collective Action Members in this case. To wit, any security
11   guard hired after February 1, 2020 would be a class member in this action, but not
12   in Hakeem. As a result, the holding of Daugherty v. Oppenheimer & Co., Inc. is
13   inapplicable,2 and Defendant errs where it claims that all putative Collective
14   Action Members who worked in California are members of the Hakeem class.
15   Finally, Defendant claims without citation to authority that any disposition of
16   Hakeem would likely have collateral estoppel effect on all claims by California
17   Plaintiffs in this case., however, because the Hakeem case is proceeding through
18   the class settlement approval process, there is no risk of piecemeal determinations
19   in this case –more likely than not, there will be no liability determination in
20   Hakeem. The Court certainly should not stay this case in the hopes of waiting for
21   the collateral estoppel that Defendant claims could occur in the state court case.
22
23
24
           1
25                 ECF No. 57, p. 8.
           2
                   No. C 06-7725 PJH, 2007 WL 1994187, at *3 (N.D. Cal. July 5,
26   2007) (“[Defendant] contends that the proposed class of California residents who
27   worked for [defendant] as securities brokers is exactly the same as the putative
     class in the Handler action”).
28                                            - 12 -               Case No. 5:19-cv-02124-JGB-SP
                                                                 Plaintiffs’ Response to Defendant’s
                                                                               Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 17 of 18 Page ID #:4914



 1                                  IV.    CONCLUSION
 2          For all of the foregoing reasons, Plaintiffs respectfully request that the Court
 3   enter the attached proposed order denying Defendant’s Motion for Stay (ECF No.
 4   57). Plaintiffs request such other and further relief to which they may be justly
 5   entitled.
 6
     Dated: April 22, 2020
 7
 8                                           Respectfully submitted,
 9                                           By:       s/Melinda Arbuckle
                                                       Melinda Arbuckle
10
11                                           SHELLIST | LAZARZ | SLOBIN LLP
                                             Todd Slobin (admitted Pro Hac Vice)
12                                           tslobin@eeoc.net
                                             Ricardo J. Prieto (admitted Pro Hac Vice)
13                                           rprieto@eeoc.net
                                             11 Greenway Plaza, Suite 1515
14                                           Houston, Texas 77046
15                                           Telephone: (713) 621-2277
                                             Facsimile: (713) 621-0993
16
                                             Melinda Arbuckle (Cal. Bar No. 302723)
17                                           marbuckle@eeoc.net
18                                           402 West Broadway, Suite 400
                                             San Diego, California 92101
19                                           Telephone: (713) 621-2277
                                             Facsimile: (713) 621-0993
20
                                             FORESTER HAYNIE PLLC
21
22                                           Matthew Haynie (admitted Pro Hac Vice)
                                             matthew@foresterhaynie.com
23                                           400 N. St. Paul Street #700
                                             Dallas, Texas 75201
24                                           Telephone: (214) 346-5909
25                                           Facsimile: (214) 210-2100

26                                           ROBINS KAPLAN LLP
27                                           Glenn A. Danas (Cal. Bar No. 270317)
28                                            - 13 -                Case No. 5:19-cv-02124-JGB-SP
                                                                  Plaintiffs’ Response to Defendant’s
                                                                                Motion to Stay Action
 Case 5:19-cv-02124-JGB-SP Document 91 Filed 04/22/20 Page 18 of 18 Page ID #:4915



                                      gdanas@robinskaplan.com
 1                                    ROBINS KAPLAN LLP
 2                                    2049 Century Park East, Suite 3400
                                      Los Angeles, CA 90067
 3                                    Telephone: (310) 229-5410
                                      Facsimile: (310) 229-5800
 4
                                      Counsel for Plaintiffs and Proposed Class
 5                                    and Collective Action Members
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                     - 14 -             Case No. 5:19-cv-02124-JGB-SP
                                                        Plaintiffs’ Response to Defendant’s
                                                                      Motion to Stay Action
